Title: To George Washington from Samuel Powel, 10 May 1786
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia 10 May 1786

You will readily acquit me of any Neglect in performing the Promise made in my last, of sending you the Essay on the Farm Yard which obtained the Praemium from the Society for promoting Agriculture, tho’ I confess that Appearances do not seem in my Favor from the long Delay, when I tell you that it was not returned to the Society till the second of this Month. Some particulars in the Essay, as it was at first presented to the Society, appeared to want Elucidation. To give the Author an opportunity of rendering it as perfect as he was able, induced the returning of it to him, to clear up the obscurer parts, & make the whole plainer to the Capacit⟨mutilated⟩ Instruction it was principally ⟨mutilated⟩ These alterations & Corrections necessarily took up some Time.
Col. Morgan, of Princetown, I understand, conducts his Farm, in general, on the Principles which he has here laid down: at least he does so as far as his Circumstances will admit; & he is thought to be one of the best Farmers in America.
The Society have thought it expedient to continue their Præmium on this Subject; as they esteem the Object of it, namely the Perfection of the Barn-Yard, to be the Basis of all good Husbandry, & they are desirous to receive every Information that further Experiment, or the probable Theories of ingenious Persons, can suggest. To Col. Morgan they have adjudged their first Praemium, as an Evidence of the Sense they entertain of the Merit of his Essay, but are unwilling to preclude further Improvement, either by discontinuing their Praemium, or by pretending to offer the present Plan to their Countrymen as a perfect one.
I ⟨mutilated⟩ me Pleasure to be of use to you, as far as lies in my Power. Mrs Powel requests to join her most sincere good

Wishes for Mrs Washington & yourself, to those of Dear Sir your most obedt humble Servt

Samuel Powel

